Name: 2011/740/: Commission Decision of 14Ã November 2011 amending Decisions 2006/799/EC, 2007/64/EC, 2007/506/EC, 2007/742/EC, 2009/543/EC and 2009/544/EC in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2011) 8041) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  chemistry;  building and public works;  electronics and electrical engineering;  means of agricultural production
 Date Published: 2011-11-16

 16.11.2011 EN Official Journal of the European Union L 297/64 COMMISSION DECISION of 14 November 2011 amending Decisions 2006/799/EC, 2007/64/EC, 2007/506/EC, 2007/742/EC, 2009/543/EC and 2009/544/EC in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2011) 8041) (Text with EEA relevance) (2011/740/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular point (c) of Article 8(3) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2006/799/EC of 3 November 2006 establishing revised ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to soil improvers (2) expires on 31 December 2011. (2) Commission Decision 2007/64/EC of 15 December 2006 establishing revised ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to growing media (3) expires on 31 December 2011. (3) Commission Decision 2007/506/EC of 21 June 2007 establishing the ecological criteria for the award of the Community eco-label to soaps, shampoos and hair conditioners (4) expires on 31 December 2011. (4) Commission Decision 2007/742/EC of 9 November 2007 establishing the ecological criteria for the award of the Community eco-label to electrically driven, gas driven or gas absorption heat pumps (5) expires on 31 December 2011. (5) Commission Decision 2009/543/EC of 13 August 2008 establishing the ecological criteria for the award of the Community eco-label to outdoor paints and varnishes (6) expires on 18 August 2012. (6) Commission Decision 2009/544/EC of 13 August 2008 establishing the ecological criteria for the award of the Community eco-label to indoor paints and varnishes (7) expires on 18 August 2012. (7) Pursuant to Regulation (EC) No 66/2010 a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements, established by those Decisions. (8) Given the different stages of the revision process for those Decisions, it is appropriate to prolong the periods of validity of the ecological criteria and the related assessment and verification requirements which they set out. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decisions 2006/799/EC and 2007/64/EC should be prolonged until 31 December 2013. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decision 2007/506/EC should be prolonged until 31 March 2013. The period of validity of the ecological criteria and the related assessment and verification requirements set out in Decision 2007/742/EC should be prolonged until 31 March 2013, while the period of validity of the ecological criteria and the related assessment and verification requirements set out in Decisions 2009/543/EC and 2009/544/EC should be prolonged until 30 June 2013. (9) Decisions 2006/799/EC, 2007/64/EC, 2007/506/EC, 2007/742/EC, 2009/543/EC and 2009/544/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 6 of Decision 2006/799/EC is replaced by the following: Article 6 The ecological criteria for the product group "soil improvers" and the related assessment and verification requirements shall be valid until 31 December 2013.. Article 2 Article 5 of Decision 2007/64/EC is replaced by the following: Article 5 The ecological criteria for the product group "growing media" and the related assessment and verification requirements shall be valid until 31 December 2013.. Article 3 Article 4 of Decision 2007/506/EC is replaced by the following: Article 4 The ecological criteria for the product group "soaps, shampoos and hair-conditioners" as well as the related assessment and verification requirements shall be valid until 31 March 2013.. Article 4 Article 4 of Decision 2007/742/EC is replaced by the following: Article 4 The ecological criteria for the product group "electrically driven, gas driven or gas absorption heat pumps", as well as the related assessment and verification requirements, shall be valid until 31 March 2013.. Article 5 Article 3 of Decision 2009/543/EC is replaced by the following: Article 3 The ecological criteria for the product group "outdoor paints and varnishes", as well as the related assessment and verification requirements, shall be valid until 30 June 2013.. Article 6 Article 3 of Decision 2009/544/EC is replaced by the following: Article 3 The ecological criteria for the product group "indoor paints and varnishes", as well as the related assessment and verification requirements, shall be valid until 30 June 2013.. Article 7 This Decision is addressed to the Member States. Done at Brussels, 14 November 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) OJ L 325, 24.11.2006, p. 28. (3) OJ L 32, 6.2.2007, p. 137. (4) OJ L 186, 18.7.2007, p. 36. (5) OJ L 301, 20.11.2007, p. 14. (6) OJ L 181, 14.7.2009, p. 27. (7) OJ L 181, 14.7.2009, p. 39.